Kellogg, H. T., J.
Benefits conferred by the paving of the newly graded street were not properly an offset to the injuries done by the regrading. Fuller v. City of Mount Vernon, 171 N. Y. 247. The case of Newman v. Metropolitan El. R. R. Co., 118 N. Y. 618, does not- conflict with the rale stated. In that case the benefits for which deduction was ordered were received directly from the erection of the structure complained of. They were not benefits paid for in taxes by the abutting owner. In this case, as in the Fuller case, the regrading did not create the benefit but the paving done thereafter, and for such -paving the abutting owner would otherwise make payment in taxes. The commissioners were, therefore, correct in not offsetting such benefits.
The injuries to the petitioner, concerning which testimony was given, related to the construction by the petitioner of steps from her buildings to an anticipated lower grade of *516the sidewalk passing the same. .A new grade has not yet been established for the sidewalk and may never be. It must be assumed that the commissioners based their conclusions upon the testimony so given, or otherwise there was no support for the damages awarded.
The report of the commissioners is vacated and the matter referred to new commissioners to be appointed.
Motion denied.